                Case 1:19-cr-00366-LGS Document 40 Filed 12/11/19 Page 1 of 1

                                      Paul H. Schoeman                  1177 Avenue of the Americas
                                      Partner                           New York, NY 10036
                                      T 212.715.9264                    T 212.715.9100
                                      F 212.715.8064                    F 212.715.8000
                                      pschoeman@kramerlevin.com



                                                 December 11, 2019

VIA ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

            Re:    United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

                On behalf of our client Stephen M. Calk, we respectfully request that that Court
extend the date by which the parties must advise the Court of proposed redactions (and any
dispute relating thereto) to the exhibits appended to the defense’s November 8, 2019 pretrial
motions.

                On November 14, 2019, the Court ordered the parties to propose redactions by
December 13, 2019, one week after the government filed its opposition to the motions. Having
reviewed the government’s opposition, we believe that, in our reply (due December 20, 2019),
we may wish to discuss portions of the exhibits that were not specifically referenced in our initial
brief. Given that the government has indicated (at least in connection with the defense’s opening
memorandum) that it has no objection to the public filing of portions of the exhibits that are
specifically referenced in the parties’ briefs, we respectfully submit that it would be more
efficient to defer consideration of redactions until after the defense has filed its reply.

                Accordingly, we propose that the letter contemplated by the Court’s November 14
order be filed on or before January 6, 2019, which would give the parties sufficient time to
confer after the defense has filed its reply brief, taking into account the intervening holiday.

                   The government advises that it has no objection to this request.



                                                 Respectfully submitted,

                                                 /s/ Paul H. Schoeman
                                                 Paul H. Schoeman
                                                 Darren A. LaVerne


cc: All counsel of record (By ECF)

KRAMER LEVIN NAFTALIS & FRANKEL LLP
KL3 3276667.2
